DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 line 10, between “a valve to the tube” and “gas to flow”, please replace “for allow for” with “to allow”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 (line 9), 2, 5, 14 (line 4), 15 (line 4), 16 (in lines 3 and 9), 18 (in lines 4 and 8), the term “about” renders the claimed range unclear since the metes and bounds cannot be determined. It raises questions such as is about one inch the same as 0.8 inches or 0.9 or 1.1 or 1.2 inches. The originally filed specification does not provide any guidance regarding the term about, there is no special definition for the term “about” and no tolerances have been provided. 
Claim 6 recites the limitation "the water" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 The dependent claims inherit the deficiencies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claims 1-5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fassih et al (U.S. Patent Number: US 8150525 B2, hereinafter “Fassih”) in view of Hull et al (U.S. Patent Application Publication Number: US 2016/0366959 B1, hereinafter “Hull”) and Rousso et al (U.S. Patent Application Publication Number: US 2009/0312676 B1, hereinafter “Rousso”). 
Regarding claim 1, Fassih teaches an apparatus for enclosing a distal portion of a human limb (e.g. Claim 4, [ 0041], Fig. 6), comprising: 
a flexible, watertight (e.g. Col. 6 line 63-67), elongated tube having a first, open, proximal end and an opposing second, distal end that is closed, the tube  having an elastic portion around the open end sized to allow a person's hand or ankle to pass through the open end when the elastic portion is stretched, the tube having a body portion distal of the elastic portion which body portion is larger than a person's hand or foot, the tube being long enough to extend to at least a person's wrist or ankle during use when that person's fingers or toes are at the closed end, the elastic portion being long enough to fold inward at the proximal end and extend toward the closed end a distance of at least about one inch and extending along an inside of the tapered, elastic portion (e.g. 100 Fig. 3A, 40 Fig. 6  Col. 5 line 63-67 , Col. 4 line 48-54, i.e. glove or sock, Fassih teaches a waterproofed garment such as a glove or a sock and therefore they teach the tube as claimed Note: a glove is considered as the claimed tube because it comprises the claimed structure to allow an arm or a foot to pass through the open end when stretched and is long enough to fold inward at the proximal end and extend toward the closed end a distance of at least about one inch and extending along an inside of the elastic portion).
 However Fassih does not specifically teach that the elastic portion around the open end is tapered and also does not teach a valve attached to the tube for allow for gas to flow between inside and outside of the tube. 
Hull teaches a glove with an elastic tapered (e.g. 12 b,c Fig.1, [0021]-[0024]) open end near the wrist region (e.g. 12a Fig.1). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the open end of the glove or sock of Fassih to have a tapered open end region as taught by Hull in order to provide the predictable results of allowing the person to easily wear and take off the glove or sock.
 Further Rousso teaches an apparatus comprising a glove 1302 and a valve (e.g. 1420 Fig.13) attached to the glove to allow for fluid to flow between inside and outside of the glove (Via the supply and return tubes designated with arrows. Note: the claim does not state where the valve is with respect to the glove/ claimed tube). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the glove or sock of Fassih in view of Hull to have a valve attached to it via a supply and return tube as taught by Rousso in order to provide the predictable results of allowing for a more controlled flow of fluid into or out of the tube.











Regarding claim 2, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention and they teach an opening of at least 1 inch (Note: they teach a glove or sock with a wrist region or opening for a leg) and therefore they teach that the opening is about 1 to 20 inches in diameter during use and the body portion is longer than the opening diameter.  
Regarding claim 3, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention and Fassih further teaches at least one electrical conduit in electrical communication with an inside of the tube, the electrical conduit having an electrical connection configured to releasably connect to a power source (i.e. Figs.5 and 6, Col. 13 lines, 6-11 Claim 1).  
Regarding claim 4, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention and Fassih further teaches a power source configured to provide sufficient voltage and current for treating hyperhidrosis, while not providing sufficient voltage or current to harm the user during (e.g. Col. 7 line 12- col. 8 line 13, Col. 12 lines 63 col. 13 line 5, Fig. 5, claim1). 
Regarding claim 5, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention and Fassih further teaches a battery providing about 10 to 50 milliamps and .1 to 50 volts through an electrical connection configured to releasably connect the tube to the battery (e.g. Col. 7 line 12- col. 8 line 13, Col. 12 lines 63 col. 13 line 5, Fig., 5 claim 1). 
Regarding claim 9, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention and Fassih further teaches that the opening is configured to fit over a person's hand and the apparatus comprises a mitt having a sheath extending at an angle to the apparatus adjacent the closed end and sized to allow a user's thumb to enter the sheath when the user's fingers are at the closed end (e.g.  10 Fig. 6, Note: the claim as recited does not preclude Fassih’s glove to be considered as the claimed mitt since the claim as recited does not recite any additional structural limitations regarding the claimed mitt).  
Regarding claim 10, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention and Fassih further teaches the opening is configured to fit over a person's hand and the apparatus comprises a glove having five sheaths adjacent the closed end, each sheath sized to allow a finger to enter the sheath (e.g.  10 Fig. 6).  
Regarding claim 14, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention and Fassih in view of Hull and Ruosso further teaches the elastic portion being folded inward at the proximal end so a previously outer surface of the elastic portion faces the user's skin when a hand is inserted into the glove, the inward folded elastic portion extending toward the closed end a distance of at least about one inch and extending along an inside of the tapered, elastic portion. (Note: this claim has been recited in an intended use recitation format and therefore since Fassih in view of Hull and Ruosso teaches the structural elements of the invention such as the elastic tapered portion as claimed, the  glove is capable of being arranged such that the elastic portion is folded inward at the proximal end so a previously outer surface of the elastic portion faces the user's skin when a hand is inserted into the glove, the inward folded elastic portion extending toward the closed end a distance of at least about one inch and extending along an inside of the tapered, elastic portion).  
Regarding claim 15, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention and Fassih in view of Hull and Ruosso further teaches the elastic portion being folded inward at the proximal end so a previously outer surface of the elastic portion faces the user's skin when a hand is inserted into the tube, the inward folded elastic portion extending toward the closed end a distance of at least about one inch and extending along an inside of the tapered, elastic portion.  (Note: this claim has been recited in an intended use recitation format and therefore since Fassih in view of Hull and Ruosso teaches the structural elements of the invention such as the elastic tapered portion as claimed, the tube is capable of being arranged such that the elastic portion is folded inward at the proximal end so a previously outer surface of the elastic portion faces the user's skin when a hand is inserted into the tube, the inward folded elastic portion extending toward the closed end a distance of at least about one inch and extending along an inside of the tapered, elastic portion).  
Claims 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fassih et al (U.S. Patent Number: US 8150525 B2, hereinafter “Fassih”) in view of Hull et al (U.S. Patent Application Publication Number: US 2016/0366959 B1, hereinafter “Hull”) and Rousso et al (U.S. Patent Application Publication Number: US 2009/0312676 B1, hereinafter “Rousso”) and further in view of Baxter (U.S. Patent Number: US 4178924A, hereinafter “Baxter”).
Regarding claims 7, 11 and 13, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention but fails to teach a discrete seal located on or adjacent to the tapered portion and fails to teach a discrete seal located between the sheaths and the tapered portion and fails to teach further including a discrete seal located proximal of the tapered seal when the glove is in use and contains electrically conductive water. 
Baxter teaches an elongated tubular protective cover for a cast enclosed body limb portion and members located (e.g. 32, 28 and 34 Figs 1,2) that provide discrete seals located on or adjacent to the tubular member and a discrete seal (e.g. 40 Figs 1,2 located adjacent the end of the tubular cover (Note: the claims do not state that the discrete seal is air tight or water tight and therefore the elements  32, 28 and 34 are considered as seals). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the glove or sock of Fassih in view of Hull and Ruosso to have a discrete seal inside or adjacent the tapered portion between the finger sheaths and the tapered portion or located proximally of a tapered seal  as taught by Baxter when the glove is in use and contains electrically conductive water in order to provide the predictable results of allowing for a more secure device  and improving the safety of the patient (Note: the language “when the glove is in use and contains conductive water” as recited is intended use recitation). 
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fassih et al (U.S. Patent Number: US 8150525 B2, hereinafter “Fassih”) in view of Hull et al (U.S. Patent Application Publication Number: US 2016/0366959 B1, hereinafter “Hull”) and Rousso et al (U.S. Patent Application Publication Number: US 2009/0312676 B1, hereinafter “Rousso”) and further in view of George (U.S. Patent Number: US 5865772, hereinafter “George”).
Regarding claim 12, Fassih in view of Hull and Ruosso teaches the tube of the claimed invention but fails to teach a one-way valve configured to allow air to be vented from an inside of the glove. George teaches a tube device for enclosing a limb and further teaches a one way valve (i.e. pump 12, 26 Figs. 1-4 comprises a valve 48 Fig.4, Col. 4 lines 24-42) configured to allow air to be vented from an inside of the glove. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the glove or sock of Fassih in view of Hull and Ruosso to have a pump with a one way valve as taught by George in order to provide the predictable results of allowing for a more secure vacuum controlled sealing arrangement in the tube.
Allowable Subject Matter
Claim 6, 8, 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura et al (U.S. Patent Application Publication Number: US 2018/0140704 A1, hereinafter “Imamura”) teaches a topical preparation comprising water and an anticholinergic drug for treating hyperhidrosis (e.g. Abstract). 
Lipson (U.S. Patent Number: US 3785374A, hereinafter “Lipson”) teaches a sealable container for liquid flotation of limbs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792